Title: To Benjamin Franklin from Mary Cochran, 6 July 1781
From: Cochran, Mary
To: Franklin, Benjamin


Worthy Sir/
Philadelphia July 6: 1781
Having left my Native Land in quest of Peace, I arrived in Philadelphia three weeks agoe—and as Mr. Cochran had a letter from you of a very old date, brought by a Carolina Gentn. who return’d by way of the N’ward some time after the Town capitulated; I take the liberty to send you by this oppertunity a few lines to thank you for any favor shewn my dear Child—and for the good oppinion you are pleased to have of his disposition and genious, I hope Sr. he has continued to merit your friendship as the unhappy situation we have been in prevented our having the satisfaction of sending him a letter; and intirely put it out of Mr. Cochran’s power of remitting the payment for his schooling, which added much to my uneaseyness, fearing he might be ill treated on acct. of it—shoud it be convenient Sr. I shall be extreemly oblidged to you, if you will inform Mr. Le Cuire that he may depend on every farthing being paid with honor and with thanks, and every kindness My Son receives will be greatfully acknowledged—
I make no doubt you were acquainted of those prisoners sent from Charles Town to St Augustine— Mr. Cochran was One of the number in the first Ship, almost eleven months has elapsed since he has been cruelly seperated from me, which consequently occasion’d my family to experience many difficulties; but now I am in a place of liberty, I shall endeavour to be as contended as possible, till one of the best of Husbands is again restored to me—which our Leiutt. Governor Mr. Bee tells me will be very shortly as the exchange is agreed on; Heaven grant it may be true. I find every kind of provision here exceeding plenty and cheap, in Carolina just the reverse, very scarce, and very dear— I immagin Mr. Cochran will visit France as soon as he can after he is released— I have only to add my sincere wish for your Health and Happiness, and with the greates respect Sr. Subscribe myself your Oblidged Hble Servt
Mary Cochran
  
Addressed: His Excellency Dr. Franklin / Minister Plenipo: to the United States / at the Court / of Versailles—
Notation: Mrs Cochran July 6. 1781.—
